           Case 14-31373                      Doc 53
 Fill in this information to identify the case:
                                                                   Filed 05/31/19 Entered 05/31/19 18:27:33                               Desc Main
                                                                     Document     Page 1 of 4
B 10 (Supplement 2) (12/11)              (post publication draft)
 Debtor 1              Gilbert D. Roland
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                          Middle
 United States Bankruptcy Court for the: ______________________              GA
                                                                District of __________
                                                                                                     (State)
 Case number             14-31373
                        ___________________________________________




Form 4100R
Response to Notice of Final Cure Payment                                                                                                                   10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 Part 1:         Mortgage Information


                                   U.S. Bank Trust National Association as Trustee of Bungalow Series III Trust
                                                                                                                                   Court claim no. (if known):
 Name of creditor:                ______________________________________                                                           5-1
                                                                                                                                   _________________

 Last 4 digits of any number you use to identify the debtor’s account:                                             1 ____
                                                                                                                  ____ 1 ____
                                                                                                                          0 ____
                                                                                                                              5

 Property address:                 795 East Washington Street
                                  ________________________________________________
                                  Number     Street

                                  _______________________________________________

                                  Madison,                    GA      30650
                                  ________________________________________________
                                  City                        State    ZIP Code



 Part 2:         Prepetition Default Payments

  Check one:

        Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.
        Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date                                  $ __________
        of this response is:


 Part 3:         Postpetition Mortgage Payment

  Check one:

        Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        The next postpetition payment from the debtor(s) is due on:                                       06 01 2019
                                                                                                          ____/_____/______
                                                                                                          MM / DD / YYYY

        Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:                                                                                            (a)   $ __________
        b. Total fees, charges, expenses, escrow, and costs outstanding:                                                                   +   (b)   $ __________
        c. Total. Add lines a and b.                                                                                                           (c)   $ __________
        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became                                       ____/_____/______
        due on:                                                                                           MM / DD / YYYY


Form 4100R                                                              Response to Notice of Final Cure Payment                                          page 1
           Case 14-31373                  Doc 53              Filed 05/31/19 Entered 05/31/19 18:27:33                          Desc Main
                                                                Document     Page 2 of 4

Debtor 1         Gilbert D. Roland
                _______________________________________________________                                               14-31373
                                                                                              Case number (if known) _____________________________________
                First Name      Middle Name               Last Name




 Part 4:       Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
         all payments received;
         all fees, costs, escrow, and expenses assessed to the mortgage; and
         all amounts the creditor contends remain unpaid.




 Part 5:       Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

         I am the creditor.
         I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




               û /S/ Adam J. Garcia
                   __________________________________________________
                   Signature
                                                                                              Date    05 31 2019
                                                                                                      ____/_____/________




 Print              Adam                   J.             Garcia
                   _________________________________________________________                  Title   Bankruptcy Asset Manager
                                                                                                      ___________________________________
                   First Name                      Middle Name         Last Name




 Company            SN Servicing Corporation
                   _________________________________________________________



 If different from the notice address listed on the proof of claim to which this response applies:



 Address            323 5th Street
                   _________________________________________________________
                   Number                 Street


                    Eureka                           CA        95501
                   ___________________________________________________
                   City                                                State       ZIP Code




 Contact phone      800 _____–
                   (______) 603 _________
                                0836                                                                bknotices@snsc.com
                                                                                              Email ________________________




Form 4100R                                                        Response to Notice of Final Cure Payment                                       page 2
     Case 14-31373        Doc 53    Filed 05/31/19 Entered 05/31/19 18:27:33             Desc Main
                                      Document     Page 3 of 4


1    Michelle R. Ghidotti-Gonsalves, Esq. (SBN 27180)
     GHIDOTTI | BERGER
2    1920 Old Tustin Ave.
3    Santa Ana, CA 92705
     Ph: (949) 427-2010
4    Fax: (949) 427-2732
     mghidotti@ghidottiberger.com
5
     Attorney for Creditor
6
     U.S. Bank Trust National Association as Trustee of Bungalow Series III Trust
7
                             UNITED STATES BANKRUPTCY COURT
8                       MIDDLE DISTRICT OF GEORGIA – ATHENS DIVISION

9
     In Re:                                               )   CASE NO.: 14-31373
10                                                        )
     Gilbert D. Roland,                                   )   CHAPTER 13
11                                                        )
12            Debtor.                                     )   CERTIFICATE OF SERVICE
                                                          )
13                                                        )
                                                          )
14
                                                          )
15                                                        )
                                                          )
16                                                        )
                                                          )
17
18
                                      CERTIFICATE OF SERVICE
19
20            I am employed in the County of Orange, State of California. I am over the age of
21
     eighteen and not a party to the within action. My business address is: 1920 Old Tustin
22
     Avenue, Santa Ana, CA 92705.
23
24            I am readily familiar with the business’s practice for collection and processing of

25   correspondence for mailing with the United States Postal Service; such correspondence would
26   be deposited with the United States Postal Service the same day of deposit in the ordinary
27
     course of business.
28
     On May 31, 2019 I served the following documents described as:

                     RESPONSE TO NOTICE OF FINAL CURE PAYMENT
                                                      1
                                       CERTIFICATE OF SERVICE
     Case 14-31373        Doc 53   Filed 05/31/19 Entered 05/31/19 18:27:33             Desc Main
                                     Document     Page 4 of 4


1
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
2
3    envelope addressed as follows:

4    (Via United States Mail)
     Debtor                                              Debtor’s Counsel
5    Gilbert D. Roland                                   Lynne Perkins-Brown
6    795 East Washington Street                          Law Office of Lynne Perkins-Brown
     Madison, GA 30650                                   P. O. Box 510
7                                                        Madison, GA 30650
     U.S. Trustee
8
     U.S. Trustee - MAC                                  Trustee
9    440 Martin Luther King Jr. Boulevard                Camille Hope
     Suite 302                                           Office of the Chapter 13 Trustee
10   Macon, GA 31201                                     P.O. Box 954
                                                         Macon, GA 31202
11
12   _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
     the United States Postal Service by placing them for collection and mailing on that date
13   following ordinary business practices.
14
     ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
15   Eastern District of California
16   __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
17   America that the foregoing is true and correct.

18          Executed on May 31, 2019 at Santa Ana, California
19   /s/ Lynette Curtin
20   Lynette Curtin

21
22
23
24
25
26
27
28



                                                     2
                                      CERTIFICATE OF SERVICE
